Citation Nr: 0005809	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent prior to May 9, 1998 for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating greater than 50 
percent as of May 9, 1998 for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970.

In January 1997 the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
continued a 30 percent rating effective from the date of 
service connection and assigned a 50 percent rating from May 
9, 1998.


FINDINGS OF FACT

1. Prior to May 9, 1998, the evidence shows that the veteran 
is considerably impaired in his ability to establish or 
maintain effective or favorable relationships with people and 
that, because of psychoneurotic symptoms, his reliability, 
efficiency, and flexibility levels are so reduced as to 
result in considerable industrial impairment.  

2.  Prior to May 9, 1998, there is no evidence of severe 
occupational impairment due to PTSD.  

3.  Prior to May 9, 1998, there is no evidence of PTSD-
related occupational impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

4.  As of May 9, 1998, the evidence shows the veteran 
sustains deficiencies in work, family relations and mood due 
to such symptoms as suicidal ideation; near continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and an 
inability to establish and maintain effective relationships.

5.  As of May 9, 1998, the evidence does not establish total 
occupational and social impairment.

6.  As of May 9, 1998, the evidence does not establish 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.


CONCLUSIONS OF LAW

1.  Prior to May 9, 1998, the schedular criteria for a 50 
percent evaluation for PTSD are met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1996).

2.  As of May 9, 1998, the schedular criteria for a 70 
percent evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Factual Background

The veteran's claims file indicates that he was first 
diagnosed with PTSD in May 1993 while undergoing treatment 
for alcohol dependence in a North Little Rock VA Medical 
Center (VAMC).  A September 1993 compensation and pension 
(C&P) psychiatric examination report prepared by Dr. Doolos 
confirms the previous findings, shows a diagnosis of 
"[p]ost-traumatic stress disorder, [c]hronic, [d]elayed" 
and comments therein as follows:  "This man has ample 
stressors although it was difficult to get him to talk about 
them today and has ample symptomatology to make the diagnosis 
of post-traumatic stress disorder."  

The September 1993 C&P psychiatric examination report notes 
the following relevant observations regarding the veteran's 
employment history and PTSD symptomatology:  

"Employment history shows that before 
the service, he did welding.  After he 
got out of the service, he did welding an 
he was building boats in Arkadelphia.  
The plant shut down after he had been 
there 7 years.  He later went to another 
boat company at Benton, Arkansas and 
worked there nine months and he lost work 
May, 1993.  Then he was in the hospital 
and in the Alcohol Program first.  He 
said his joints swelled and he could not 
work after that.  The back was giving him 
too much trouble to go back to work.

"He spends his time lying on a heating 
pad most of the time and it tends to help 
his back.  He does some work around the 
house and he does some laundry and things 
of that nature, things that he can do.  
Socialization is not much.  It hurts him 
to ride much and coming [to North Little 
Rock] bothered him.  He said he may 
socialize by going to his sister's one or 
two times a month.  She has a pool and he 
likes to stay in it as it tends to help 
his back.  Crowds bother him a great 
deal.  He does not like them.  He likes 
more seclusion.  In a restaurant, he will 
sit anywhere but does not want a crowd 
there, especially if it is loud.  

"He said he hears some voices but he was 
vague and he says sometimes he talks back 
to them.  Sometimes these voices scold 
him, telling him things he should have 
done or things he should not have done.  
It was difficult to feel that these were 
hallucinations, however.  He does have 
some delusional material.  He has the 
feeling that people are after him.  This 
comes and goes and it is usually when he 
is hearing voices and he added 'I am 
paranoid as hell.'  He thinks either God 
or the devil is out to get him.

"Orientals bother him.  He does not like 
them.  He said if one came in the room he 
would try to control himself and feels he 
could.  War movies he does not watch.  He 
does not like anything bloody or gory.  
Things he avoids because it reminds him 
of  Vietnam are war movies, Orientals, 
helicopters, and he says when he hears a 
helicopter, he is in Vietnam and talking 
about Vietnam he tries to avoid.  He 
feels guilty about some of the things 
they did in Vietnam and feels now he 
should not have done them.  He has some 
survivor guilt.  He has a few close 
friends, he says.  He tries not to get 
too close to anyone.  He has some 
intrusive thoughts and he said this is 
when he used to drink to get rid of them 
and forget them but it made things worse.  
Now, he tries to get on another subject 
or visit someone or do something like 
that.  

"Mood shows that he stays depressed and 
the future looks dim to him.  He says he 
has had crying spells in that he has 
broken down a few times but hates to have 
them and he cries because of the things 
he is talking about.  Thought processes 
were normal.  His memory was fair in the 
interview.  He says it is pretty good.  
He was well oriented in time, place, and 
person but he says he forgets about some 
things when he is thinking hard.  He was 
quite alert. There was some question as 
to whether he had hallucinations.  I felt 
it was not at this time.  He has some 
delusional material however, in that he 
thinks somebody is after him but I found 
no schizophrenic thinking as such.  He 
has depression and he also has anxiety.  
He has thought about suicide but 
apparently made no attempts.  He has 
thought about homicide, he made no plans.  
He said the only time he thinks about 
homicide is where something happens and 
he wants to do it right then.  It goes 
away, however."

The veteran was granted service connection for PTSD in a May 
1994 rating decision that assigned a 30 percent disability 
rating effective May 1993, the date of the veteran's original 
claim, "based on the post-traumatic stress disorder causing 
definite social and industrial impairment."  The veteran 
then asked for a re-evaluation in a September 1994 VA Form 
21-4138 (Statement in Support of Claim), submitting therewith 
additional medical records from Dr. McDonald and VAMC.  

Dr. McDonald's examination report, dated December 1993, 
indicates a diagnosis of "probable PTSD" and includes the 
following assessment:  

"[The veteran] is a 45 year old, white, 
long married, currently unemployed or 
restricted welder and Vietnam Vet who 
presented somatic complaints and a 
history as well of hospitalization last 
spring at the VA for psychiatric care and 
detox.  He described, upon inquiry, 
symptoms of chronic depression and of 
probable PTSD.  (He was extremely 
avoidant of talking even generally about 
the content of his cognitive re-
experiencing (dreams, intrusive memories, 
etc.) due to the 'pain, guilt' which he 
feels about it because his 'buddies were 
involved').  His chronic depression and 
his alcohol abuse or self-medication had 
been progressing, and he had an 
uncontrolled assaultive outburst toward 
an acquaintance prior to his VA 
hospitalization.  He attributed though 
his being unable to 'function' on the job 
primarily to his physical problems (i.e. 
'trouble walking, couldn't lift,' etc.).  
While he had been able to function 
adequately, objectively speaking, from a 
cognitive and emotional standpoint, he 
had difficulty with the drive to work."
The RO continued the veteran's PTSD disability rating at 30 
percent in a June 1995 rating decision.  That decision became 
final, as the veteran did not indicate another  preference 
for an increased rating until October 1996, when he filed a 
Statement in Support of Claim.  To support this latest 
increased rating request, the veteran referenced the medical 
records from his October 1994 through October 1996 therapy 
sessions with Dr. McDonald.  In the last of these therapy 
session reports dated October 1996, Dr. McDonald assesses the 
veteran's progress in relevant part as follows:

"His PTSD [symptomatology] has been 
waxing or has been exacerbated apparently 
in the face of prolonged stress (e.g. 
Financial pressures, conflict with family 
over care and treatment of his ill and 
elderly mother; his wife's work 
adjustment problems, physical and 
emotional problems, etc.) but it is hard 
to gauge the severity of his symptoms and 
the disruptiveness of them because he 
does not like to talk about what he is 
experiencing when presumably he is trying 
to suppress.  He relates though as usual.  
His lifestyle remains about the same as 
far as I can see."

Additionally, the veteran submitted to another C&P 
psychiatric examination in October 1996, the report of which 
(written by Dr. Doolos) indicates in relevant part as 
follows:

"He walks with a cane.  Has some trouble 
walking.  He is underactive, quiet and 
tense.  He complains he stays sore all 
the time.  He has headaches and problems 
sleeping at night because of nightmares 
and thinking about Vietnam much of the 
time... Before the service the patient did 
welding.  After he got out of the service 
he did welding and worked in several ship 
yards, mentioning a boat company in 
Arkadelphia.  He worked there four or 
five years until it was shut down.  He 
worked in Pine Bluff in the 1970's and 
then went to work for a company in 
Benton, welding, doing this for nine 
months.  He last worked in May of 1993. 
He has trouble with alcohol and pain with 
his joints swelling... This man gives 
symptoms and stressors in order to make 
the diagnosis of post traumatic stress 
disorder and also has symptoms of major 
depression.  He has not improved since I 
saw him before, in fact, he has gotten 
worse.  I saw him in 19[9]3."

Based on the evidence contained in Dr. McDonald's therapy 
records and on the October 1996 C&P psychiatric examination 
records, the RO continued the veteran's disability rating at 
30 percent in a January 1997 rating decision.  The veteran 
effectively indicated disagreement with regard to the RO's 
January 1997 rating decision via a Statement in Support of 
Claim filed in October 1997.  Following the issuance of a 
Statement of the Case in December 1997, the veteran perfected 
his appeal to the Board in a VA Form 9 filed in January 1998.  

The RO issued a Supplementary Statement of the Case (SSOC) in 
April 1998 that again continued the veteran's disability 
rating at 30 percent.  In response thereto, the veteran's 
wife (on behalf of the veteran) noted the following in a May 
1998 Statement in Support of Claim:

"His symptoms have become more intense 
and other symptoms have become more 
evident, causing greater problems and 
hardship.  He has panic/anxiety attacks 
almost daily, sometimes several times 
daily.  He has become reclusive, rarely 
leaves home, refuses to answer the phone.  
He avoids people, does not want to 
associate with anyone, including family 
and friends.  He has few friends and they 
are almost all Vietnam vets.  He never 
wants to go anywhere.  He is very 
uncomfortable anywhere except home or 
around more than 3 or 4 people.  He is 
distrustful and suspicious of everything 
and everyone.  There is no social life.  
He is more depressed, staring into space, 
crying much more often for longer 
periods.  He sleeps less.  Flashbacks, 
nightsweats, nightmares are much worse.  
He is much easier to anger and more prone 
to violence..."  

At a hearing before the RO in October 1998, the veteran, when 
asked about his prior employment experience, indicated that 
he had difficulty relating to co-workers and to some of his 
supervisors.  Transcript of Hearing at p. 1 (Transcript).  He 
further noted that he understood the expectations placed upon 
him by supervisors but failed to complete assigned tasks 
several times.  Transcript at 2.  In response to the question 
"Is your PTSD your primary reason that you're unemployed?" 
the veteran answered, "I would suppose so."  Transcript at 
2.  

A November 1998 C&P psychiatric examination report affirms 
the veteran's symptomatology, indicates a diagnosis of 
chronic post traumatic stress disorder and shows a score of 
50 on the Global Assessment of Functioning (GAF) scale.  

The January 1999 C&P psychiatric examination report (compiled 
by Dr. Doolos) states, "He last worked in 1993, and quit 
because he physically couldn't do it any more because of 
arthritis."  This report further affirms the veteran's PTSD 
symptomatology and assigns a score of 45 on the GAF scale.

Based on the veteran's testimony at hearing and the above two 
C&P examinations, the RO, in a January 1999 SOC, increased 
the veteran's disability rating to 50 percent, effective May 
9, 1998.  Because the effective date of this increase does 
not date back to October 1996 (the date of the veteran's 
latest claim for an increased rating), the time period 
between October 1996 and May 1998 remains in controversy as 
to the veteran's eligibility for a disability rating greater 
than 30 percent.  Thus the Board will consider two issues in 
this decision:  (1) the veteran's entitlement to a disability 
rating greater than 30 percent (prior to May 9, 1998); and 
(2) the veteran's entitlement to a disability rating greater 
than 50 percent (as of May 9, 1998). 

II. Legal Analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  See Proscelle v. Derwinski, 2 
Vet. App 629 (1992).

The veteran has been accorded VA examinations and a personal 
hearing and his treatment records have been associated with 
the file.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The percentage ratings in the 
Schedule for Rating Disabilities (Schedule) represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1999).  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

A.  Entitlement to a disability rating greater than 30 
percent (prior to May 9, 1998)

Because the appellant's claim of entitlement to an increased 
rating for his PTSD was initiated before the rating criteria 
for evaluating mental disorders were changed on November 7, 
1996, the Board will review the claim under both sets of 
criteria in order to accord him evaluation under the set of 
criteria that is more favorable to him.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  

Under the criteria for rating mental disorders that became 
effective November 7, 1996 (new criteria), a 100 percent 
evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned under the new criteria 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 50 percent evaluation is assigned under the new criteria 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is assigned under the new criteria 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective November 7, 1996.  

Under the criteria for rating mental disorders in affect 
prior to November 7, 1996 (old criteria), a 100 percent 
evaluation is assigned for PTSD when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 
Vet.App. 95, 97-99 (1994).  

A 70 percent evaluation is assigned under the old criteria 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  

A 50 percent evaluation is assigned under the old criteria 
when there is considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  

A 30 percent evaluation is assigned under the old criteria 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411, prior to November 7, 1996.  

In evaluating the veteran's claim for entitlement to a 
disability rating greater than 30 percent, the Board can only 
consider evidence submitted prior to May 9, 1998, the date of 
the veteran's wife's Statement in Support of Claim.  The 
Board finds that under the old criteria, the veteran is 
eligible for a 50 percent evaluation for PTSD prior to May 9, 
1998.  The evidence shows that the veteran is considerably 
impaired in his ability to establish or maintain effective or 
favorable relationships with people and that, because of 
psychoneurotic symptoms, his reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  

However, the evidence does not support a 70 percent 
disability rating prior to May 9, 1998 under either the old 
or new criteria.  Under the old criteria, while the Board can 
infer "considerable industrial impairment" from the 
veteran's psychiatric records in granting a 50 percent 
evaluation, without specific evidence relating to the 
veteran's psychoneurotic symptoms and their effect on his 
unemployability due to PTSD, it cannot infer severe 
industrial impairment.  Likewise, when evaluating the 
veteran's claim under the new criteria for a 70 percent 
disability rating, there is no evidence to connect his PTSD 
symptoms to any occupational impairment with deficiencies in 
most areas with obsessional rituals, illogical or obscure 
speech, near continuos panic or depression, spatial 
disorientation and neglect of personal appearance.  In fact, 
the evidence shows that his memory was fair, his thought 
processes were normal, he was well oriented and that he had 
been able to function on the job from a cognitive and 
emotional standpoint.  

B. Entitlement to a disability rating greater than 50 percent 
(as of May 9, 1998)

The Board finds that the veteran is eligible for a 70 percent 
evaluation for PTSD as of May 9, 1998 under both the new and 
old criteria.  Using the new criteria, the evidence shows the 
veteran sustains deficiencies in work, family relations and 
mood due to such symptoms as suicidal ideation; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Under the old criteria, the 
evidence shows that the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

This finding is further supported by the veteran's most 
recent score of 45 on the GAF scale, the indications for 
which are set forth as follows:  "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or moderate difficulty in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  

However, the evidence does not support a 100 percent 
disability rating under either the new or old criteria.  
Under the new criteria, the evidence does not establish total 
occupational and social impairment due to the symptoms 
outlined above.  Although the veteran has not worked since 
May 1993, it has not been shown that he is unemployable due 
specifically to PTSD.  In fact, Dr. McDonald's December 1993 
examination report indicates that the veteran attributed his 
inability to function at work to his physical disabilities.  
With regard to social impairment, although the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, he does 
maintain ties with a few fellow Vietnam veterans and he is 
able to interact in group therapy sessions, actions not 
indicative of total social impairment.  

Neither does the evidence satisfy the 100 percent disability 
requirements for PTSD under the old criteria.  There are not 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  Each of the veteran's medical reports indicate 
he was coherent and able to think and articulate clearly.  
Further, the evidence shows that he has not demonstrated 
inappropriate behavior during his hearing before the RO, 
during psychiatric examinations or during his individual and 
group therapy sessions.  

Finally, the Board notes the assertions made by the veteran 
service representative (VSR) in the Informal Hearing 
Presentation, filed with the Board in November 1999.  The VSR 
argues that Dr. Doolos' January 1999 C&P psychiatric 
examination report is incomplete because it fails to offer an 
opinion regarding the veteran's employability based on his 
PTSD.  The VSR further argues that under the holding in 
Friscia v. Brown, 7 Vet. App. 294 (1994), the Board has a 
duty to supplement the record by obtaining an examination 
which includes an opinion regarding the effect the veteran's 
PTSD has on his ability to obtain employment.   However, the 
Friscia case can be distinguished by the fact that it was 
decided in the context of a claim for a total disability 
rating based on individual unemployability and not as a claim 
for entitlement to an increased rating.  Further, in Friscia, 
there was ample evidence showing the veteran's 
unemployability due specifically to PTSD, which is not the 
case here.  While the veteran may at some future date obtain 
a medical opinion regarding the effect his PTSD has on his 
employability and, if favorable, submit it to the RO with a 
new claim for an increased rating, a remand at this point is 
not the proper vehicle for such action.  


ORDER

A 50 percent evaluation is granted for PTSD prior to May 9, 
1999, subject to the laws and regulations governing the award 
of monetary benefits.

A 70 percent evaluation is granted for PTSD as of May 9, 
1998, subject to the laws and regulations governing the award 
of monetary benefits.



		
M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

